                               ADDABBO             •   GREENBERG
                                                   LAW
TODD D. GREENBERG
DOMINIC L. ADDABBO*
GRACE ADDABBO GAMBINO
CAITLIN N. YOUNG’

COUNSEL TO THE FIRM:
HYMAN I GREENBERG (dec’d)
JILL C. STONE
HELEN P. EICFILER
ALAN T. ROTHBARD
                                                                    February 12, 2020
NY & FLA BAR
NY & NJ BAR




      Via: ECF

      Honorable Denis R. Hurley
      United States District Court Judge
      Eastern District of New York
      100 Federal Plaza
      Central Islip, NY 11722

                             RE:    USA v. Eduard Matulik
                                    Case No.: CR-19-582
                                    Request for Travel Permission

      Honorable Sir:

               Please be advised that this office represents the above-named Defendant.

              Please accept this letter as a request for permission for the Defendant to travel to East
       Stroudsburg, PA from February 28, 2020 to March 2ujd, 2020.

             This Honorable Court approved a prior trip for Mr. Matulik from January 3l, 2020
      to February 2nd 2020, but Mr. Matulik never went on that trip due to an injury which would
      have prevented him from skiing.

             Prior to his arrest, Mr. Matulik visited the area on a regular basis for the last six years
      and seeks permission for the above trip.

              I do not have the exact address yet where he will be staying and if this trip is
      approved, he will rent an apartment! house through VRBO and furnish the address to
      pre-trial services.

              I have spoken to AUSA Ian Richardson and Pre-Trial Services Officer Mamie
       Gerardino, who had no objection to this trip.



  (718) 268-0400 FAX (718) 575-9869        .   QUEENSLAW.COM        .   EMAIL: TODD@QUEENSLAW.COM
                118-2 1 QUEENS BOULEVARD• SUITE 306             •   FOREST HILLS, NY 11375
                     ADDABBO             •   GREENBERG

     Thank you for your consideration of this request.

                                                         Very truly yours,

                                                         ADDABBO & GREENBERG


                                                         Todd Øg, Esq.


TDG/id
